Per Curiam.
This case grew out of a collision between an automobile driven by the plaintiff and another driven by the defendant. The drivers received personal injuries and their cars were damaged. Both parties sought to recover damages. There was a verdict for $1,200 in favor of the plaintiff, and defendant has a rule for new trial. Three reasons were filed but the only one argued is that the verdict is excessive.
The plaintiff was a milk man delivering milk for the Supplee, Wills, Jones Milk Company and claimed to have received an injury to the elbow necessitating a helper in his work for three weeks and causing him pain during that time and subsequently. His ear was damaged to the extent of $250. His only expenses were a doctor bill of $7.50 and a towing charge, the amount of which is not given. He lost no time at his work, nor any wages. His doctor was not called as a witness.
The plaintiff’s injury was not serious as we read the evidence and we think the award is excessive. If he will remit so much of the verdict as is in excess of $500, the rule will be discharged; otherwise, the rule will be made absolute.